Matter of Goldman v Lasak (2014 NY Slip Op 06315)
Matter of Goldman v Lasak
2014 NY Slip Op 06315
Decided on September 24, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 24, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2014-05394

[*1]In the Matter of Yachskel Michael Goldman, petitioner, 
vGregory L. Lasak, etc., et al., respondents.
Mark M. Baker, New York, N.Y., for petitioner.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michelle R. Lambert of counsel), for respondent Gregory L. Lasak.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano and Linda Cantoni of counsel), respondent pro se, and for respondent Kateri A. Gasper.
DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondents to "comply with CPL 190.50(6)" in connection with the prosecution of a criminal action entitled People v Goldman,  commenced in the Supreme Court, Queens County, under Docket No. 2012QN016484.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 16). The act that the petitioner seeks to compel does not involve a mere ministerial duty, nor has the petitioner demonstrated a clear legal right to the relief sought in the context of a grand jury proceeding.
SKELOS, J.P., DICKERSON, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court